Citation Nr: 1624140	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1. Entitlement to a rating in excess of 40 percent disabling for lumbosacral strain.

2. Entitlement to a separate compensable rating for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1994 to January 1995 and from October 1997 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran new resides within the jurisdiction of the Buffalo, New York RO.

The Veteran was schedule to appear at a Travel Board hearing in March 2014 but cancelled his hearing.

In October 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and an increased rating for eczema being referred were claimed by the Veteran in September 2015, and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a separate compensable rating for left lower extremity radiculopathy being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

The Veteran contends he is entitled to a rating in excess of 40 percent for lumbosacral strain.  He is currently rated under Diagnostic Code 5237.

Under Diagnostic Code 5237 lumbosacral or cervical strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a , Plate V.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The United States Court of Appeals for Veterans Claims, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

On VA examination in June 2008 range of motion testing showed forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 30 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 30 degrees limited by stiffness and pain.  There was no additional limitation in range of motion on repetitive testing due to weakness or fatigue or lack of endurance or incoordination.  The Veteran reported flare-ups bring his pain level up to a 10 or more and lasts for three days.

In January 2009 the Veteran was assessed at the VA and found to have flexion to 21 inches from the fingertip to the floor, extension limited about 25 percent with pain greater than with forward flexion, right and left rotation limited about 25 percent, left side bend limited to 21.75 inches from fingertip to floor, and right side bend limited to 23.5 inches from fingertip to floor.

In November 2011 the Veteran was assessed at the VA and found to have flexion limited by 50 to 75 percent, extension and rotation limited by 50 percent, and left and right side flexion limited by 25 percent with pain on all motions except for right side flexion and left rotation.

A December 2014 physical therapy report noted complaints of severe pain that was described as aching and throbbing.  Pain increased with bending and in the morning.  Physical examination noted major loss of flexion, extension, and lateral trunk flexion.

On VA examination in February 2015, the Veteran reported his back pain has gotten progressively worse since 2010.  He states that he has a constant throbbing low back pain that worsens with prolonged sitting, standing, bending, twisting, and lifting.  He reported that he gets flare-ups once or twice a week for a few hours that are so bad he has to crawl to the telephone to call his spouse and cannot go anywhere.  The Veteran reported he cannot sit or stand for a prolonged period, which prevents him from driving.  He reported he needs help removing his shoes and socks.  On range of motion testing he had forward flexion to 20 degrees, extension, and right lateral flexion and rotation to 10 degrees, and left lateral flexion and rotation to 20 degrees.  Pain was noted.  On repetitive use testing his flexion was limited to 10 degrees, his right lateral flexion and rotation to 5 degrees and his left lateral flexion and rotation to 20 degrees.  The additional limitation was noted to be due to pain and fatigue.  The examiner found no ankylosis of the spine.

The Veteran also submitted a private disability benefits questionnaire completed by a private physical therapist the same day as his VA examination.  The physical therapist noted severe loss in forward flexion and left lateral rotation and moderate loss in extension, right and left lateral flexion, and right lateral rotation.  The physical therapist noted no change in range of motion after repetitive testing.  Less movement than normal, weakened movement, pain on movement, deformity, atrophy of disuse, disturbance of locomotion, interference with sitting, and interference with standing were all found.  The physical therapist noted that pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups or after repetitive use but an estimated range of motion was not feasible.  The physical therapist stated that any exacerbation of the condition can significantly limit the Veteran's ability to perform basic functional activities.  The physical therapist checked that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

As entitlement to a 50 percent rating requires unfavorable ankylosis, whether the Veteran's lumbosacral strain more closely approximates those criteria than the criteria for a 40 percent rating of forward flexion of the thoracolumbar spine at 30 degrees or less is the pertinent question.

Although the Veteran's private physical therapist indicated on the disability benefits questionnaire that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine, on the same questionnaire, the physical therapist also noted severe loss in forward flexion and left lateral rotation and moderate loss in extension, right and left lateral flexion, and right lateral rotation.  Thus, the physical therapist's own report indicates that the Veteran has significant loss of range of motion, particularly in forward flexion, not that his thoracolumbar spine is ankylosed.  Further, on VA examination completed the same day, the Veteran had forward flexion to 20 degrees (10 degrees after repetitive use testing), extension, and right lateral flexion and rotation to 10 degrees (5 degrees after repetitive use testing), and left lateral flexion and rotation to 20 degrees. 

June 2008 VA examination, VA testing in January 2009, November 2011, and a December 2013 physical therapy note all also indicate that the Veteran had loss of range of motion but nonetheless retained some motion.

Thus, the evidence supports that throughout the period on appeal, the Veteran's thoracolumbar spine has had motion in every direction, albeit less than normal range of motion.  Nonetheless, the fact his spine is capable of movement in all directions precludes a finding of ankylosis.  Further, the evidence does not show that the Veteran has difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

The record does reflect that the Veteran experiences significant back pain, for which he has tried a variety of treatments.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Despite having pain, the Veteran still retains the ability to move his spine and does not have any of the resultant issues listed in 38 C.F.R. § 4.71a as defining unfavorable ankylosis.  Thus, even considering the DeLuca factors, the Board finds that the Veteran's condition does not more closely approximate the criteria for a higher rating.

Note (1) to the General Formula for Diseases and Injuries of the Spine provides that any associated neurological abnormalities should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2015).  The Veteran is already service connected for right lower extremity radiculopathy, the Board has remanded the question of left lower extremity radiculopathy, and the evidence does not show that the Veteran has any other neurological abnormalities to be separately rated.  

The Veteran is not service connected for  intervertebral disc syndrome (IVDS) such that the criteria for rating IVDS is applicable.  Further, for a rating in excess of 40 percent under the criteria for rating IVDS, there must be incapacitating episodes for a total duration of at least six weeks during the past 12 months.  Note (1) to the Formula for Rating IVDS Based on Incapacitating Episodes provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2015).  The evidence does not reflect that the Veteran has been prescribed at least six weeks of bed rest. 

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's lumbar strain.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected lumbar strain that would render the schedular criteria inadequate.  The schedular criteria found in 38 C.F.R. § 4.71a , Diagnostic Code 5237 or 5242, specifically provide for disability ratings based on limitation of motion, including limitation of flexion and combined range of motion of the spine, as well as other findings such as abnormal gait or spinal contour.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  The Veteran's symptoms, including pain, loss of range of motion, fatigability, and incoordination, are contemplated in the rating assigned.  The Veteran has reported pain when sitting for an extended period and an inability to perform such activities as yard work and putting on his shoes.  Such difficulties are an alternative expression of the severity of pain that limits motion, which is the same or similar limitation of motion due to pain that is rated as part of the schedular rating criteria.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in June 2008 and February 2015.  The examiners, medical professionals, to the Veteran's assertions and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent disabling for lumbosacral strain is denied.


REMAND

On VA examination in February 2015 the VA examiner found that that the Veteran had right lower extremity radiculopathy but not left lower extremity radiculopathy.  The examiner noted the Veteran had no pain, paresthesias and/or dysesthesias, or numbness in his left lower extremity.  The straight leg raise tests performed both by the VA examiner and the private physical therapist who completed a disability benefits questionnaire the same day were both negative.  However, the physical therapist noted that the Veteran had moderate constant pain in his left lower extremity and mild paresthesias and/or dysthesias, amounting to mild radiculopathy of the left lower extremity.  The Board finds an additional VA medical opinion is needed to resolve the disagreement in the two reports.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion as to whether he has left lower extremity radiculopathy related to his service-connected lumbar strain.  The examiner should perform all necessary tests and discuss the February 2015 VA and private exam findings.

2. Thereafter, adjudicate the issue of entitlement to a separate compensable rating for left lower extremity radiculopathy  in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


